Citation Nr: 0408776	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected right knee disability, status post anterior 
cruciate ligament repair for a torn ligament.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1998 to August 
2002.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO).


FINDING OF FACT

The veteran's service-connected right knee disability, status 
post anterior cruciate ligament repair for a torn ligament, 
is manifested by periodic weakness and intermittent pain and 
stiffness after doing certain physical activities.


CONCLUSION OF LAW

The criteria for an initial compensable initial evaluation 
for a right knee disability, status post anterior cruciate 
ligament repair for a torn ligament, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in December 2002 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  The veteran was afforded a VA examination of his 
right knee in January 2003.  Thus, VA's duty to assist has 
been fulfilled.

In a December 2003 opinion regarding notice of information 
and evidence necessary to substantiate claim for issues 
raised in Notice of Disagreement, VA General Counsel held 
that "if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  VAOPGCPREC 8-03; 69 Fed. Reg. ___ 
(2003).  Since the veteran was given section 5103(a) notice 
in a letter dated in December 2002 regarding his claims for 
service connection, no further notice is required subsequent 
to the veteran's February 2003 notice of disagreement with 
the initial evaluation of his now-service-connected right 
knee disability.  In other words, notice is not required on 
the "downstream" issue.  As such, VA's duty to notify and 
assist has been fulfilled.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

Service medical records show that the veteran sought 
treatment for a right knee injury characterized by pain and 
swelling in December 1999.  At that time, the veteran was 
diagnosed with an anterior cruciate ligament (ACL) tear, was 
given a brace, and began physical therapy.  The veteran 
remained in physical therapy, making steady improvements such 
as being reported as having almost full range of motion in 
February 2000.  In April 2000, the veteran was advised that 
if he wanted to continue to play sports, he should have his 
knee surgically repaired.  The veteran then underwent an ACL 
reconstruction with bone-patellar-bone autograft and partial 
medial meniscectomy and lateral meniscectomy.  The veteran 
remained in physical therapy, uneventfully, until August 
2000.

Further notations on the veteran's service medical records 
indicate that he had a follow-up appointment regarding his 
right knee in October 2000, at which time he reported that he 
had gradually returned to jogging, with only mild soreness of 
the right knee.  In November 2001, the veteran sought 
treatment again for sharp pain on the medial side of his 
right knee when he flexed his ankles.  In July 2002, just 
prior to the veteran's separation from service, the veteran 
reported mild pain in his right knee.  At that time, the 
examiner found his right knee had full extension to 
approximately 180 degrees (zero degrees), with good flexion 
and strength.

On VA examination in January 2003, the veteran gave a history 
of right knee problems that began while in service after 
sustaining an injury in an intramural football game.  He also 
reported that he played softball and went to the gym to work 
out.  The veteran noted that he wore a neoprene sleeve as a 
brace while working out, and occasionally wore a hinged brace 
while playing softball.  The veteran reported that he had 
intermittent pain and stiffness in his right knee, typically 
the day after playing sports or working out.  Physical 
examination of the veteran's right knee revealed small, well-
healed surgical scars.  There was no swelling, warmth, 
erythema, or effusion.  There was no evidence of right knee 
ligament instability.  Strength, motor, and neurologic 
testing of the right lower extremity was essentially normal.  
Range of motion testing of the right knee revealed that the 
veteran had extension to zero degrees, and flexion to 130 
degrees.  X-ray examination of the right knee revealed 
evidence of surgical repair with metallic screws; however, 
there was no evidence of fracture, dislocation, or bony 
erosion.  The diagnosis was "right knee disorder status post 
anterior cruciate ligament repair for torn ligament."  
Finally, the veteran reported that his knee did not 
significantly interfere with his activities, and he took 
Tylenol occasionally for his knee pain.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (2003) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  Factors involved in evaluating, and 
rating, disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  These factors do not specifically relate to muscle or 
nerve injuries independently of each other, but rather, refer 
to overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.

The veteran's service-connected right knee disability was 
assigned an initial noncompensable rating under the 
provisions of under Diagnostic Code 5260.  This rating 
contemplates limitation of flexion of the leg (knee) to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Disability ratings from 10 to 30 percent may be assigned 
under this diagnostic code for limitation of flexion to 45 
degrees or less.  Id.  This level of disability has not shown 
been shown by the evidence of record in this case.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Slight recurrent subluxation or lateral instability of the 
knee is rated at 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, the veteran does not have any 
lateral instability or subluxation.  Accordingly, a 
compensable rating under Diagnostic Code 5257 is not for 
assignment.  Id.  Extension limited to five degrees is rated 
as noncompensably disabling, and extension limitation to 10 
degrees warrants an evaluation of 10 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  The VA examination shows that 
extension of the right knee is not limited.  See 38 C.F.R. 
§ 4.71, Plate II (2003).  Accordingly, a compensable rating 
under Diagnostic Code 5261 is also not warranted.  Id.

The veteran's right knee disability could also be evaluated 
under Diagnostic Code 5258 or 5259.  However, a disability 
rating under these codes would require that evidence show 
semilunar cartilage dislocated with frequent episodes of 
"locking," pain, and effusion into the joint, or removal of 
same.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2003).  
These symptoms are not present; therefore a compensable 
evaluation under Diagnostic Codes 5258 and 5259 is not 
warranted.

The Board has also considered whether the veteran may be 
provided a separate rating for arthritis.  VA's Office of the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation of 
motion under Diagnostic Code 5003 may be assigned, but only if 
there is additional disability due to limitation of motion.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  A January 
2003 X-ray report shows no arthritis.  The physical 
examination conducted at the same time does not indicate a 
diagnosis of arthritis.

In this case, the medical evidence fails to demonstrate that 
an initial compensable evaluation is warranted for the 
veteran's service-connected right knee disability.  Although 
service medical records indicate that the veteran underwent an 
ACL reconstruction with bone-patellar-bone autograft and 
partial medial meniscectomy and lateral meniscectomy while in 
service, the post service evidence of record does not show 
right knee symptomatology that meets the criteria for a 
compensable evaluation.  As such, an initial compensable 
evaluation is not warranted.

It is noted that the veteran complained of slight pain and 
stiffness in his right knee after exercising; however, these 
symptoms do not warrant a compensable rating under any of the 
diagnostic codes detailed above.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, the functional loss of the veteran's right 
knee due to pain does rise to the level to warrant a 
compensable evaluation.  See 38 C.F.R. § 4.71, Plate II 
(2003); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  It is important to emphasize that the VA Schedule for 
Rating Disabilities does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for the 
veteran's right knee disorder as of the day following 
separation from active service, i.e., August 29, 2002.  See 
38 C.F.R. § 3.400(b)(2)(i) (2003).  After review of the 
evidence, there is no medical evidence of record that would 
support a compensable rating for the disability at issue at 
any time subsequent to the day following separation from 
active service.  Id.; Fenderson v. West, 12 Vet. App. 119 
(1999).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial compensable evaluation for service-
connected right knee disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



